Title: From Thomas Jefferson to George Lee Turberville, 26 March 1781
From: Jefferson, Thomas
To: Turberville, George Lee



Sir
In Council March 26th. 1781

In order that you may know fully how far and in what instances the Executive thought the measures you took with respect to the flag, Mr. Hare, and Major General Baron Steuben, improper, and what has passed from the Executive on that Subject, I inclose you extracts from two letters written, the one to Baron Steuben, the other to Marquis la Fayette.

You will observe that the acts particularized are 1st. the permitting Mr. Hare to pass your post, second the arresting the flag instead of remanding it for the Irregularities of Mr. Hares Conduct, third not obeying Baron Steubens orders to remand it, and fourth the detention of the Letter complained of by the Baron. I am free to acknolege to you that we considered the two first Articles as Errors of Judgment merely and which could have proceeded from no blameable motive. The two last were military Offences which as you will preceive by the Letters we consigned over to the military Institutions altogether. I am &c.,

T. J.

